Citation Nr: 0501692	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  01-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for onychomycosis of the toes, for purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1958 to April 
1959.  He died in July 2000, and the appellant is his widow.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which denied the claim for an increased rating in excess 
of 30 percent for onychomycosis of the toes, for accrued 
benefits purposes.  

In September 2002, the Board promulgated a decision which 
denied the claim, and the appellant appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In July 2003, the Court granted a joint 
motion to vacate and remand the July 2003 Board decision.  In 
February 2004, Board remanded the appeal to the RO for 
additional development consistent with the order of the 
Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  

Here, the Board remanded the appeal to the RO in February 
2002, in part, to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  Although 
a letter was sent to the appellant in March 2004 notifying 
her of her rights in the claims process, she has not been 
provided with the appropriate laws and regulations, including 
38 C.F.R. § 3.159, which explains fully, VA's duty to assist.  
Therefore, she has not been adequately advised of VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, (2004).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2004).  

In order to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

The appellant and her attorney should be 
furnished a supplemental statement of the 
case, which includes the provisions of 
38 C.F.R. § 3.159, and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


